UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee a a xX
UNITED STATES OF AMERICA,
-against-
ORDER
RODOLFO DIAZ, JR. and CESAR FERNANDEZ- :
RODRIGUEZ, : 20 Crim. 43 (GBD)
Defendants. :
a xX

GEORGE B. DANIELS, United States District Judge:

The parties’ request for an adjournment of the status conference scheduled for March 18,
2020, (ECF No. 15), is GRANTED. The status conference is adjourned to April 22, 2020 at 10:00
am. On the parties’ motion, time is excluded in the interest of justice pursuant to the Speedy Trial
Act, 18 U.S.C. § 3161(h)(7)(A), until that time.
Dated: New York, New York

March 13, 2020
SO ORDERED.

a B. Dore

EGRGRB. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
